Honorable Charlotte T. Schexnayder State Representative Box C Dumas, Arkansas  71639
Dear Representative Schexnayder:
This is in response to your request for an opinion concerning the interpretation of A.C.A. 6-20-319(4)(A) (Supp. 1987) which provides that not less that [than] 56% of each school district's increase in net current revenue over the previous year's revenue shall be devoted to teacher salaries.  Specifically, you have asked whether the phrase "less the total salary figure required to fund additional certified personnel" means additional personnel expenditure less departing personnel expenditure, or, additional personnel expenditure disregarding departing personnel.  You have also asked whether the 56% requirement applies to all funding, state and local.
The relevant statutory provision is found at A.C.A. 6-20-319(4)(A) (Supp. 1987), under a heading entitled "[o]ther requirements for state aid."  The section provides in pertinent part:
      (4)(a)  Each district in the state shall pay its certified personnel an amount equal to at least seventy percent (70%) of its net current revenue.  Not less than eighty percent (80%) of seventy percent (70%) [56%] of each school district's increase in net current revenue over the net current revenue received the previous school year less the total salary expenditure required to fund additional certified personnel added to the staff of the district in the school year shall be divided equally among the certified personnel positions existing in the district in that year . . . . (emphasis added)
It can only be concluded that the legislature intended the phrase in question to mean additional certified personnel expenditure less departing personnel expenditure.  An example is helpful to illustrate the problem.  Suppose a school district in year X hires 5 additional certified personnel, each at a salary of $20,000.  In that same year, the district loses three certified personnel, each of whom was receiving a salary of $20,000.00.  The district's increase in net current revenue in year X is $200,000.00. Fifty-six percent of this amount is $112,000.00.  The school district's net salary expenditure rose $40,000.00 in year X over the previous year.  Two additional positions were added.  The $40,000.00 is thus properly deducted from the $112,000.00 to reach a figure of $72,000.00 to be divided among the certified personnel.
If the phrase "less the total salary expenditure required to fund additional certified personnel" means additional personnel expenditure disregarding any decrease in salary expenditure due to departing personnel, consider the effect on our hypothetical. Additional personnel were hired in year X at a total expenditure of $100,000.00.  This amount is then deducted from $112,000.00, leaving a balance of $12,000.00 to be divided among the certified personnel. The effect of this interpretation is to channel $60,000.00 of the increase intended for teacher salaries away from salary expenditure into other areas. This is true even though there are two additional personnel to share in the percentage. This effect would be even more pronounced in a school district in which three new additional personnel were hired and five departed. Additionally, given this interpretation, a school district with a high personnel turnover rate could almost always avoid paying its personnel the required percentage of the increase in its net current revenue.  Surely this is not what the legislature intended.  It must be concluded that the legislature intended that teachers have 56% of the increase in revenues, unless and to the extent the district has to actually use part of that increase to fund additional personnel.
As regards your question concerning the definition of "net current revenue," in my opinion the term does include both state and local monies.  This conclusion is consistent with A.C.A. 6-20-307(2) and Attorney General's Opinion No. 83-204, a copy of which I have enclosed.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.